CONCURRING OPINION.
This is an action for deceit and the gist of such an action is damage, without which it will not lie. Hall v. *Page 703 
Thompson, 1 Smedes  M. 443; Harris v. Ransom, 24 Miss. 504; Salter v. Aviation Salvage Co., 129 Miss. 217, 91 So. 340, 26 A.L.R. 987; Praetorians v. Thompson, 160 Miss. 85, 133 So. 228; 23 Am. Jur., Fraud  Deceit, Section 172; 37 C.J.S., Fraud, Sec. 40.
The damage claimed in such an action in order to be recoverable must be such as the law permits in the class of transactions which include the transaction in which the damage claimed was sustained; or, to state it differently, the damage must be ascertained or measured by the law's standard or measure therefor. In the law of sales, in which this case falls, that standard or measure is the difference between the value of the property purchased and the value it would have had had the false representation which induced its purchase been true. Estell v. Myers, 54 Miss. 174, and Id., 56 Miss. 800; Laurel Auto Supply Co. v. Sumrall, 184 Miss. 88, 185 So. 566. These cases are in accord with the great weight of authority. 37 C.J.S., Fraud, Sec. 143; 46 Am. Jur., Sales, Section 782; and 24 Am. Jur., Fraud 
Deceit, Sections 227, et seq. In order for damage in this character of case to appear the evidence must disclose the actual value of the property purchased and its value had it been as represented. No evidence was here introduced as to the actual value of this hotel and its equipment, consequently the appellee's case should fail and the court below should have directed a verdict for the appellant.
There is no conflict between the Estell v. Myers cases, supra, and Laurel Auto Supply Co. v. Sumrall, supra. In the former in 56 Miss. at page 806, the court said: "The true rule, therefore, is, to ascertain the actual, intrinsic value of the thing sold, on the day of sale; then ascertain what it would have been worth on that day if it had in all respects answered to the representations on the faith of which it was purchased; deduct the one sum from the other; the remainder produced is the damage sustained; and this sum may be set off against the amount due, if the price remains unpaid, or may be made *Page 704 
the basis of an independent action for deceit. The contract price, however, will always be taken as the value of the thing as represented, unless a higher or lower value be clearly established."
The Laurel Auto Supply Co. case was an action for deceit in the sale of an automobile. In the course of its opinion the court there said [184 Miss. 88, 185 So. 567]: "A purchaser of property who has been deceived by material false representations in the procurement of the contract, which renders it void, may elect to rescind and to be restored to the position he occupied at the time of the sale. . . . Or he may retain the property and recover from the seller the difference between the actual value of the property in the condition as it was when delivered to him, and the price paid by him to the seller therefor." This measure of damages there laid down in broad and general terms must be restricted to and limited by the facts of the case the court then had before it. The rule limiting the meaning and scope of the language of a court's opinion to the facts of the case it was considering is probably universal, 14 Am. Jur., Courts, Section 79, and has been in vogue in this state at least since 1845. Bell v. Tombigbee R. Co., 4 Smedes  M. 549; Buckingham v. Bailey, 4 Smedes  M. 538; Pass v. McRea, 36 Miss. 143; Garnett v. Cowles,39 Miss. 60; Tyson v. Utterback, 154 Miss. 381, 122 So. 496, 63 A.L.R. 1188.
In the Laurel Auto Supply Co. case, supra, the contract price for the automobile was $711.77. Its actual value, according to the purchaser's evidence, was $350, and there was no evidence other than the contract price of what its value would have been had it been as represented. When the court came to state the measure of damages in the case before it, it said: "Had he [the purchaser] paid the full contract price in cash at the time of the void sale, there could be no debate as to the measure of damages to be applied in this case, which under appellee's evidence would be the difference between $711.77 and $350." As *Page 705 
there was no evidence there of the represented value of the automobile other than the contract price therefor the court followed Estell v. Myers, supra, when stating concretely what the measure of damages there was and the language previously used by it should be restricted accordingly.
Instead of applying the rule for the measure of damages in cases of this character heretofore in vogue in this state, and now in the great majority of other states, the court has departed therefrom and applied a new rule, heretofore unknown in this state, which it designates as the "replacement or make-good rule," and held the appellant to the repayment of the expenditures made by the appellee in making good the three alleged misrepresentations made to her by the appellant, each of which applied to separate specific articles of the hotel's equipment, none of which were separately sold or separately valued when the appellee purchased the hotel and its equipment. The injustice of this rule will clearly appear when we consider that for aught this evidence discloses the property which the appellee here purchased may be worth much more than she contracted to pay for it, and consequently she has not only suffered no loss because some of the items composing it were not as they were represented to her to be, but has made a very profitable bargain.
One of the appellant's alleged misrepresentations is stated by my associates to be as to "the value and amount of new linen . . . in the hotel." As I understand the record this representation was as to the value only of the linen and not as to the amount or quantity thereof. A misrepresentation as to the value of property does not generally constitute a ground for an action for deceit. Deshatreaux v. Batson, 159 Miss. 236, 131 So. 346. I will not pause, however, to inquire whether it constitutes such a ground here.
My associates having declined to follow either Estell v. Myers, supra, or the Laurel Auto Supply Co. case, supra, as they interpret the opinion in the latter, removes any *Page 706 
reason or justification they might otherwise have had for attempting to resolve what they say is a conflict between those two cases and to prophesy what they or their successors would hereafter hold relative thereto when a case is presented necessitating a decision of that question. That prophesy is pure dicta and should not have been here made.